DETAILED ACTION
Applicant’s response, filed 09 Nov. 2020 and 23 Nov. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Nov. 2020 has been entered.

	
Status of Claims
Claims 1-5 and 7 are cancelled.
Claims 6 and 8-10 are pending.
Claims 6 and 8-10 are rejected.

Drawings
The replacement drawings received 09 Nov. 2020 have been entered and are accepted.
The objection the drawings received 19 June 2020 in the Office action mailed 25 Aug. 2020 has been withdrawn in view of the replacement drawings received 09 Nov. 2020.

Specification
The amendment to the specification received 09 Nov. 2020 has been entered. 
The objection to the specification in the Office action mailed 25 Aug. 2020 has been withdrawn in view of the amendments to the specification received 09 Nov. 2020.

Claim Objections
The objection of claim 6 in the Office action mailed 25 Aug. 2020 has been withdrawn in view of claim amendments received 09 Nov. 2020.

Claim Interpretation
Claim 6, step (1), recites “, thereby stabilizing the shape of an initial externally paced action potential (AP) for a time period of about 10 to 20 minutes”, which is an intended result of perforating the hiPSC-CMs with beta-escin. See MPEP 2111.04.
Claim 8 recites the terms “scgna”, “scgcal”, “scgto”, “scgf”, “scgkr”. The terms are defined the in specification (pg. 8 lines 37-38; pg. 9 lines 1-3; pg. 12 lines 3-6) to be scaling factors for conductance density for the Na+ current, for the L-type Ca2+ current, for the transient outward current, for the hyperpolarization-activated (funny) current, and for the rapid delayed rectifier K+ current, respectively.
Claim 10 recites “The method according to claim 6, wherein the restauration current stimulus file… is used as a validation criterion for detecting the proarrhtymogenic risk of the drug candidate”, which is an intended use of the restauration current stimulus file and does not have patentable weight. See MPEP 2111.04 I.

Claim Rejections - 35 USC § 112(a)- Enablement
The rejection of claims 6-10 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement in the Office action mailed 25 Aug. 2020 has been withdrawn in view of claim amendments and/or cancellations received 09 Nov. 2020.

Claim Rejections - 35 USC § 112(a)- Written Description
The rejection of claims 6-10 under 35 U.S.C. 112(a) as failing to comply with the written description requirement regarding steps (2) and (5)(b) in the Office action mailed 25 Aug. 2020 has been withdrawn in view of claim amendments and/or cancellations received 09 Nov. 2020.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is previously recited.
Claim 6 recites “(8) restoring the drug-modified shape of the externally paced AP to the shape of the initial externally paced AP by applying the restauration current stimulus file using one or more current-clamp protocols
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “(8) restoring the drug-modified shape of the externally paced AP to the shape of the initial externally paced AP by applying the restauration current stimulus file using one or more current-clamp protocols…” recited in claim 6 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments 
Applicant's arguments filed 23 Nov. 2020 have been fully considered but they are not persuasive. 
Applicant remarks that independent claim 6 has been amended to remedy the issue raised by the Examiner regarding the lack of support in Applicant’s specification for applying the restauration current stimulus file using a current-clamp protocol (Applicant’s remarks at pg. 9, para. 4-5).
This argument is not persuasive because independent claim 6 currently recites “(7)… applying the restauration current stimulus file using one or more current-clamp protocols”. To overcome the rejection the claim should be amended to recite applying the restauration current stimulus file using a dynamic-clamp protocol.
	
Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 6-10 under 35 U.S.C. 112(b) in the Office action mailed 25 Aug. 2020 has been withdrawn in view of claim amendments and/or cancellations received 9 Nov. 2020.
Applicant’s arguments regarding 35 U.S.C. 112(b) at pg. 9, para. 6 to pg. 10, para. 2 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):



Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 6, and claims dependent therefrom, are indefinite for recitation of “(3) reproducing, computationally, the shape of the initial externally paced AP on the perforated hiPSC-CMs based on scaling factors for ion conductance surface densities measured for each of the at least five ion currents compared to default values” and “(4)…(c)… using the scaling factors for ion conductance surface densities for each of the at least five ion currents measured in step (3)”. There is insufficient antecedent basis for these limitations in the claim  because claim 6 previously recites “(2)…applying one or more voltage-clamp protocols to the perforated hiPSC-CMs and measuring and recording initial amplitudes of at least five ion currents…”. Therefore, while claim 6 step (2) provides antecedent basis for measured initial amplitudes of at least five ion currents, there is not antecedent basis for “scaling factors for ion conductance surface densities measured for each of the at least five ion currents” or “using the scaling factors for ion conductance surface densities for each of the at least five ion currents measured in step (3)”. It is noted Applicant’s specification at pg. 5, lines 1-5 and pg. 11, lines 18-35 discloses that scaling factors for ion conductance surface densities are computed using the recordings of the voltage-clamp protocols that were sent to a computer, and not directly measured by the voltage-clamp protocols. 

Claim Rejections - 35 USC § 112(d)
The rejection of claim 7 under 35 U.S.C. 112(d) in the Office action mailed 25 Aug. 2020 has been withdrawn in view of the cancellation of this claim received 9 Nov. 2020.

Claim Rejections - 35 USC § 101
The rejection of claims 1-5 under 35 U.S.C. 101 in the Office action mailed 19 March 2020 was withdrawn in view of the cancellation of claims received 19 June 2020. Furthermore, claims 6-10 received 10 June 2020 were not rejected under 35 U.S.C. 101 because the recited additional elements that were not enabled, and therefore, were unconventional.
While claims 6 and 8-10 are no longer rejected under 35 U.S.C. 112(a) for lacking enablement, the claims are not rejected under 35 U.S. 101 because, although the claims recite several limitations that fall under the mental process and/or mathematical concept grouping of abstract ides, the claims recite additional elements that are not well-understood, routine, and conventional. Specifically, independent claim 6, and claims dependent therefrom, recite “applying the drug candidate at a given concentration to the perforated hiPSC-CMs having a resting potential of <-50mV and a ventricular-like externally paced AP duration ratio (APD50/DP90) of > 70%...(b) measuring and recording a shape of the externally paced AP from the perforated hiPSC-CMs to which the drug candidate was applied…, wherein the drug-modified shape of the externally paced AP is obtained by applying one or more current-clamp protocols on the high-performance APCP platform…”. The prior at does not show that applying a drug to hiPSC-CMs having a resting potential of <-50mV and a ventricular-like externally paced AP duration ratio (APD50/DP90) of > 70% and recording the shape of an action potential using current-clamp protocols on the specific population of cardiomyocytes is well-understood, routine, and conventional activity. Therefore, claims 6-10 are not directed to an abstract idea without significantly more and are patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Devenyi et al. (Differential roles of two delayed rectifier potassium currents in regulation of ventricular action potential duration and arrhythmia susceptibility, 2017, J Physiol, 595(7), pg. 2301-2317; previously cited) in view of Goverson et al. (A hybrid model for safety pharmacology on an automated patch clamp platform: using dynamic clamp to join iPSC-derived cardiomyocytes and simulations of Ik1 ion channels in real-time, Jan. 2018, Frontiers in Physiology, 8(1094), pg. 1-10; previously cited), Fan et al. (Perforated Patch Recording with b-escin, 1998, Eur J Physiol, 436, pg. 1021-1023; previously cited), Groenendaal et al. (Cell-model specific cardiac electrophysiology models, 2015, PLOS Computational Biology, 11(4), pg. 1-22; previously cited), Scheel et al. (Action potential characterization of human induced pluripotent stem cell-derived cardiomyocytes using automated patch-clamp technology, 2014, Assay and Drug Development Technologies, 12(8), pg. 457-469; previously cited), Ma et al. (The role of K+ currents in frequency-dependent spike broadening in aplysia R20 neurons: a dynamic-clamp analysis, 1996, The Journal of Neuroscience, 16(13), pg. 4089-4101; previously cited), Dutta et al. (Optimization of an In silico Cardiac Cell Model for Proarrhthmia Risk Assessment, 2017, frontiers in Physiology, 8(816), pg. 1-15; newly cited), and Ma et al. (hereinafter, Guo et al.) (High purity human-induced pluripotent stem cell-derived cardiomyocytes: electrophysiological properties of action potentials and ion currents, 2011, Am. J Physiol Heart Circ Physiol, 301, pg. H2006-H2017; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 6, Devenyi et al. shows a method for analyzing clinically relevant proarrhythmogenic effects (Abstract; Fig. 2) which includes the following steps.
Regarding step (1), Devenyi et al. shows patch-clamping cardiomyocytes in whole-cell configuration (pg. 2303, col. 1, para. 2 and para. 5 to col. 2, para. 1).
Regarding step (2), Devenyi et al. shows applying a standard current-clamp protocol (e.g. 'stochastic pacing' protocol') and measuring an action potential in control conditions (i.e. the shape of the initial externally paced action potential) (pg. 2304, Col. 2, Par. 3; pg. 2305, Col. 1, Par. 1).
Regarding step (3), Devenyi et al. shows simulating (i.e. computationally reproducing) the shape of the action potential in control conditions (i.e. the initial action potential) (Figure 1B; Figure 2B-E; Figure 5, e.g. in baseline action potential) based on scaling factors for ion conductance surface densities of at least five ion currents (pg. 2305, col. 2, para. 2; Table 2, e.g. adjusted values are scaling factors, G is conductance).
Regarding step (4)(a), Devenyi et al. shows applying chromanol 293B (i.e. a drug candidate) at 10 μM (i.e. a given concentration) on the cardiomyocytes having a resting potential below < - 50 mV (pg. 2305, Col. 1, Par. 1; Figure 5, e.g. resting potential is -80 mV).
Regarding step (4)(b), Devenyi et al. shows applying the same standard current-clamp protocol and measuring an action potential in the presence of the drug (i.e. a drug-modified shape of the externally paced AP) (pg. 2305, col. 1, para. 1; Figure 5C).
Regarding step (4)(c), Devenyi et al. shows optimizing parameters of the cardiomyocyte electrophysiology mathematical model which includes using the scaling factors and conductances of the 13 ion currents (pg. 2303, Col. 1, Par. 3-4; Figure 3).
Regarding step (5), Devenyi et al. shows determining an 80% inhibition of an ion current by the drug based on previous data (pg. 2305, col. 1, para. 1).
Regarding step (6), Devenyi et al. shows using the optimized model, which includes the optimized computational parameters, using a computer to determine currents to be injected into the cardiomyocytes and transmitting the values to an amplifier (Figure 2A-B); given the computational model and determined currents are simulated on a computer and then transmitted to the Amplifier, this necessarily requires that a file is generated. Furthermore, broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding step (8), Devenyi et al. shows using the percentage of inhibition in the ion current to model and compute an APD prolongation (i.e. the proarrhythmogenic risk of the drug) (pg. 2305, Col. 1, Par. 1; pg. 2309, Col. 1, Par. 4 to Col. 2, Par. 1).
Regarding claim 8, Devenyi et al. shows the at least five ion currents comprise peak L-type inward Ca2+ current (Ical), inward Na+ current (INa), and the rapid and slow components of the delayed rectifier K_ current (Ikr and Iks) (Figure3).
Regarding claim 9, Devenyi et al. does not explicitly show the optimality criterion is the sum of squared differences between the model and experimental values. However, this limitation is inherent in Devenyi et al. because Devenyi et al. shows the optimization procedure used was the algorithm implemented in Groenendaal et al.
Regarding claim 9, Groenendaal et al. shows the algorithm of the optimization procedure used by Devenyi et al. includes estimating parameters using the sum of squared errors between model output and model target objective (Figure 1; Equation (2)). Groenendaal et al. further shows 

Devenyi et al. does not show the following limitations:
Regarding claim 6, step (1) Devenyi et al. does not show that the cardiomyocytes are human induced pluripotent stem cell-derived cardiomyocytes (hiPSC-CMs) and capturing the cells on a microfluidic chip. Devenyi et al. further does now show using a high-performance automated patch-clamp platform. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Goverson et al.
Further regarding claim 6, step (1), Devenyi et al. does not show perforating the hiPSC-CMs with beta-escin. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Fan et al.
Regarding claim 6, step (2) and (5), Devenyi et al. does not show applying one or more voltage-clamp protocols to the perforated hiPSC-CMs and measuring and recording initial amplitudes of the at least five ion currents; Devenyi et al. further does not show measuring and recording amplitudes of the at least five ion currents in the presence of the drug candidate using voltage-clamp protocols to the hiPSC-CMs resulting in modified amplitudes and determining the percentages of inhibition by the drug candidate for each ion current. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Goverson et al.
Regarding claim 6, step (3), Devenyi et al. does not show the scaling factors for ion conductance surface densities were computed using conductance surface densities that were measured for each of the at least five ion currents. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Groenendaal et al.
Regarding claim 6, step (4)(a), Devenyi et al. does not show the drug candidate is applied to hiPSC-CMs having a ventricular-like externally paced AP duration ratio (AP50/APD90) of 70%. 
Further regarding claim 6, step (4)(a), Devenyi et al. does not show application of the drug is for up to 15 minutes. However, this limitation was known in the art before the effective filing date of the claimed invention as shown by Guo et al.
Regarding claim 6, step (7) and claim 10, Devenyi et al. does not show restoring the drug-modified shape of the externally paced AP shape to the shape of the initial externally paced AP by applying the restauration current stimulus file, as recited in claim 6. Devenyi et al. further does not show the restaruation stimulus file comprises the sum of all ion currents inhibited by the drug, as recited in claim 10. However, these limitations were known in the art, before the effective filing date, as shown by Ma et al.
Regarding claim 6, step (8), Devenyi et al. does not show predicting the proarrhythmogenic risk of the drug candidate comprises determining a net charge integrated over an action potential carried by the sum of a plurality of inward and outward currents. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Dutta et al.

Regarding claim 6, step (1), Goverson et al. shows using an automated patch clamp on human induced pluripotent stem cell cardiomyocytes (hiPSC-CMs) with standard microfluidic chips (e.g. the NPC-16 chips) (pg. 2, Col. 2, Par. 1-3). Goverson et al. further shows using human cardiomyocytes allows for testing with patient-specific genotypes (Abstract) and using an automated patch clamp in combination with a dynamic-clamp protocol allows for increased throughput compared to a manual patch clamp (pg. 2, Col.1, Par. 3 to Col. 2, Par. 1). 
Further regarding claim 6, step (1), Fan et al. shows using b-escin perforation to achieve whole cell configuration on myocytes reduces the run-down phenomenon, thereby stabilizing the action potential shape, over a period of 10 to 20 minutes under normal whole cell recording conditions (i.e. control conditions) (Abstract; Fig. 1; pg. 1022, Col. 1, Par. 1-2). Fan et al. further shows b-
Regarding claim 6, step (3), Groenendaal et al. shows a cardiac electrophysiology model which includes calculating ion conductance surface densities and scaling factors for ion currents measured from voltage-clamp protocols, and using calculated ion conductance surface densities for ion currents measured from voltage-clamp protocols during model optimization improves parameter estimation.  (pg. 5, Par. 5; pg. 6 Par. 1-2; pg. 8, Par.1 1-3; Fig. 3-4). 
Regarding claim 6, step (4)(a), Scheel et al. shows the hiPSC-CM having a resting potential of less than -50 mV and an APD50/APD90 greater than 0.7 (pg. 462, Col. 1, Par. 1). Scheel et al. further shows these 2 conditions are indicative of the quality of the cardiomyocyte (Table 2).
Further regarding claim 6, step (4)(a), Guo et al. shows the effects of the application of various drugs for various durations of time on action potentials in hiPSC-CMs (Abstract; Table 1), which includes exposing the cells to the drugs for up to 15 minutes (pg. H2009, Col. 1, Par. 1; Figure 3; Table 1). Guo et al. further shows AP parameters were stable over a 15-min recording period in control experiments (pg. H2009, Col. 1, Par. 1).
Regarding claim 6, step (5), Goverson further shows measuring and recording amplitudes of an ion current after application of nifedipine (i.e. a candidate drug) on the hiPSC-CMs  (Figure. 2; pg. 5, Col. 2, Par. 3-4; pg. 6, Col. 1, Par. 1-2), and calculating the percentages of inhibition for nifedipine for the ion current (Figure 2; pg. 6, Col. 1, Par. 1). Goverson et al. further shows measuring and recording ion currents in control conditions and after application of a drug and calculating the percent inhibition of the drug on the currents can be used to confirm the accuracy of the voltage-clamp recordings (pg. 5, Col. 2, Par. 3-4 to pg. 6, Col. 1, Par. 1).
Regarding claim 6, step (7), Ma et al. shows using a dynamic-clamp protocol which adds back ion currents blocked by the drug (tetraethlammonium (TEA) and 4-aminopyridine (4-ADP)), which represents the sum of ion currents inhibited by the drug, in reversed polarity (I.e. reversed sign) 
Regarding claim 6, step (9), Dutta et al. shows a cardiac cell model for proarrythmia risk, which includes calculating the metric qNet, a net charge passed from the integral of the net current as a sum of the inward and outward ion currents over an action potential (pg. 2, Col. 1, Abbreviations to Col. 2, Par. 2; pg. 3, Col. 1, Par. 3 to Col. 2, Par. 1). Dutta et al. further shows qNet is the best metric identified to date and can stratify the 12 CiPA training drugs into three TdP risk levels across various conditions (pg. 2, Col. 2, Par. 2).

It would have been prima facie obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have modified the method shown by Devenyi et al. to have used human induced pluripotent stem cell-derived cardiomyocytes, as shown by Goverson et al (pg. 2, Col. 2, Par. 1-2). The motivation would have been to allow for testing with patient-specific genotypes, as shown by Goverson et al. (Abstract). This modification would have had a reasonable expectation of success because both Devenyi et al. and Goverson et al. show performing dynamic-clamp protocols on cardiomyocytes. 
It would have been further prima facie obvious to have modified the method of Devenyi et al. to have used an automated patch-clamp platform to carry out the experimental measurements and recordings of the ion currents of Devenyi et al., as shown by Goverson et al. The motivation would have been to increase throughput compared with manual patch clamps, as shown by Goverson et al. (pg. 2, Col.1, Par. 3 to Col. 2, Par. 1). This modification would have had a reasonable expectation of success because Goverson et al. shows the automated patch clamps can be integrated with dynamic clamp systems (pg. 2, Col. 2, Par. 1), as is used by Devenyi et al.
It would have been further prima facie obvious to have modified the method of Devenyi et al. to have achieved whole-cell configuration by b-escin perforation to stabilize the action potential shape in control conditions, as shown by Fan et al. (Abstract; Fig. 1; pg. 1022, Col. 1, Par. 1-2). The motivation would have been to have slower run-down and more rapid and successful patch perforation at a lower cost compared to other patch perforation methods, as shown by Fan et al. (pg. 1022, Col. 1, Par. 1-2; pg. 1023, Col. 2, Par. 2). This modification would have had a reasonable expectation of success because Devenyi et al. shows achieving whole-cell configuration by perforation and one of ordinary skill in the art would be capable of using one of any known perforation methods.
It would have been further prima facie obvious to have modified the method of Devenyi et al. to have used scaling factors for ion conductance surface densities computed from measured ion currents, as shown by Groenendaal et al. (pg. 5, Par. 5; pg. 6 Par. 1-2; pg. 8, Par.1 1-3; Fig. 3-4). The motivation further would have been to use calculated ion surface densities and scaling factors measured from voltage-clamp protocols to improve parameter estimation during model optimization, as shown by Groenendaal et al. (pg. 5, Par. 5; pg. 6 Par. 1-2; pg. 8, Par.1 1-3; Fig. 3-4).  This modification would have had a reasonable expectation of success because Devenyi et al. uses ion currents and scaling factors in the model (Figure 2).
It would have been further prima facie obvious modified the method of Devenyi et al. to use hiPSC-CMs with a resting potential of less than -50 mV and an APD50/APD90 greater than 0.7, as shown by Scheel et al. (pg. 462, Col. 1, Par. 1). The motivation would have been to use only quality cardiomyocytes in the experiment, as shown by Scheel et al. (Table 2). This modification would have had a reasonable expectation of success because Devenyi et al. shows measuring the APD of the cardiomyocytes.
It would have been further prima facie obvious to have applied the drug candidate, shown by Devenyi et al., for a period of up to 15 minutes, as shown by Guo et al. (pg. H2009, Col. 1, Par. 1; Fig. 3). The motivation would have been to ensure the AP parameters were stable in control 
It would have been further prima facie obvious to have modified the method of Devenyi et al. to have measured and record amplitudes of the ion currents in control conditions and after application of a drug, and calculated the percentages of inhibition for the drug on the ion current, as shown by Goverson et al. (Figure. 2; pg. 5, Col. 2, Par. 3-4; pg. 6, Col. 1, Par. 1-2). The motivation would have been to confirm the accuracy of voltage-clamp recordings, as shown by Goverson et al. (pg. 5, Col. 2, Par. 3-4 to pg. 6, Col. 1, Par. 1). The motivation further would have been to use calculated ion surface densities and scaling factors measured from voltage-clamp protocols in order to improve parameter estimation during model optimization, as shown by Groenendaal et al.  This modification would have had a reasonable expectation of success because Devenyi et al. uses ion currents and scaling factors in the model (Figure 2).
It would have been further prima facie obvious to have modified the method of Devenyi et al. to have restored the drug-modified shape of the externally paced AP to the shape of the initial externally paced AP by applying the restauration current stimulus file using the dynamic-clamp protocol, as shown by Ma et al. (Figure 1; pg. 4090, Col. 1, Par. 7; pg. 4091, Col. 1, Par. 2). The motivation would have been to test the conclusion regarding the roles of the currents in the irregular action potential, as shown by Ma et al. (pg. 4098, Col. 2, Par. 3). This modification would have had a reasonable expectation of success because Devenyi et al. also utilizes a dynamic-clamp protocol for injecting currents into cells.
It would have been further prima facie obvious to have modified the proarrhythmogenic risk of the drug candidate using the percentage of inhibition of the ion currents, shown by Devenyi et al., to have calculated a metric predictive or proarrhythmogenic risk of the net charge integrated over an action potential carried by the sum of several inward and outward ion currents, as shown by Dutta et al. (pg. 2, Col. 1, Abbreviations to Col. 2, Par. 2). The motivation would have been to use 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLIVIA M. WISE/Primary Examiner, Art Unit 1631